ON MOTION FOR REHEARING
PER CURIAM.
We grant the Appellee’s motion for rehearing, -withdraw our original opinion filed January 2, 2013, and issue the following opinion in its place.
We affirm the trial court’s denial of the defendant’s petition for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a), but without prejudice for the defendant, Gary Avila, to file a post-conviction petition in the trial court that facially demonstrates entitlement to the relief he seeks. See Johnson v. State, 60 So.3d 1045, 1051 n. 2 (Fla.2011).
Affirmed.